Citation Nr: 1141056	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen service connection for lipoma of the right arm and left leg.

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lipoma of the right arm and left leg, a cervical spine disorder and prostate cancer, as well as denying an evaluation in excess of 20 percent for diabetes mellitus.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2011; a transcript of that hearing is associated with the claims file.

The issues of service connection for cervical spine and prostate cancer disorders and an increased evaluation for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A November 1999 rating decision, which denied service connection for lipoma of the right arm and left leg, is final.  

2.  The evidence received since the last final decision in November 1999 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for lipoma of the right arm and left leg, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's service treatment records demonstrate diagnoses of lipoma of the right forearm and left posterior leg during military service, in February 1993 and June 1986 respectively.

4.  Clinical evidence of record demonstrates that the Veteran currently has a 3 cm. by 4 cm. scar on the posterior of his left leg secondary to excision to lipoma, and that the Veteran has intramuscular lipoma of the right arm.

5.  The Veteran competently and credibly testified that since discharge from service that the he has had lipoma or residual scarring due to excision of lipoma in his right arm and left leg.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for lipoma of the right arm and left leg is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria establishing service connection for lipoma of the right arm have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria establishing service connection for residual scar of excision of lipoma of the posterior left leg have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens and grants the claims of service connection for lipoma of the right arm and left leg, no further discussion of VCAA compliance of that issue is required at this time.  This decision on appeal represents a full grant of benefits sought on appeal.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran initially filed a claim of service connection for lipoma of the right arm and left leg in August 1998.  A November 1999 rating decision denied service connection for lipoma of the right arm and left leg because the evidence of record at that time did not disclose any mass of the Veteran's right forearm or left leg, though service treatment records demonstrated a mass in the posterior portion the Veteran's left leg, and an October 1995 x-ray of the Veteran's right arm did not show any bony or soft tissue abnormality.  The Veteran was notified of that denial in a November 1999 letter.  The Veteran filed a formal notice of disagreement with that denial and was issued an August 2000 statement of the case which addressed service connection for lipoma of the right arm and left leg, among other issues.  The Veteran never submitted any formal substantive appeal, VA Form 9, or any other statement which connoted disagreement with the statement of the case or a further intent to appeal that issue, within either 60 days of the issuance of the August 2000 statement of the case or within one year of the November 1999 rating decision.

As the Veteran never completed appeal of his claim of service connection for lipoma of the right arm and left leg following the August 2000 statement of the case, the November 1999 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the November 1999 rating decision, the RO denied service connection for lipoma of the right arm and left leg because the evidence received did not support any current findings of lipoma or any in-service incident of lipoma.  Thus, the evidence received since November 1999 should directly relate to either of these facts.  

The Veteran submitted a September 2007 private magnetic resonating imaging (MRI) scan of the right forearm that demonstrated intramuscular lipoma.  The Veteran additionally underwent a VA examination in June 2009 which indicated that the Veteran had a mass in his right arm since the 1990's but no biopsy had been done.  The Veteran also stated that he had the lipoma of his left leg excised during service and a 3 cm. by 4 cm. scar was noted on the posterior portion of his left leg.

The Veteran also testified in his March 2011 hearing that the lipoma from his left leg excised during military service and that the lipoma of the right arm was diagnosed in 1993, but that he did not have it excised because they were afraid of further harming surrounding tendons in the arm.  

The Board finds that this clinical and lay evidence constitutes new and material evidence as it relates directly to whether the Veteran has any lipoma currently and during military service.  Indeed, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial in 1999.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's lipoma of the right arm and left leg claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

However, merely reopening the claim does not end the inquiry in this case.  Rather, the Board must now address whether service connection is warranted for those claims.  The Board will address each extremity individually below, but finds that service connection for lipoma of the right arm and a residual surgical scar of the posterior left leg are warranted in this case.

The Veteran's service treatment records demonstrate that in February 1993, the Veteran was evaluated for lipoma of the right arm which had been present since 1991.  There was a 5 cm. by 5 cm. soft mass noted on the Veteran's anterior lateral aspect of his right arm at that time.  The diagnosis was lipoma of the right forearm distal to elbow.  

Additionally, the service treatment records from June 1986 demonstrated that the Veteran had a 3cm. by 3 cm. mass in the posterior of his left leg.  At that time, the Veteran was recommended having it excised and was scheduled for excision.

The Board also notes that the September 2007 MRI diagnosed an intramuscular lipoma of the right forearm.  The Board further notes the Veteran underwent a VA examination in June 2009, which revealed a 3 cm. by 4 cm. scar on the posterior of the Veteran's left leg and a mass on the Veteran's right arm, which was noted as being present since the 1990's, measured 10 cm. by 12 cm.  The examiner noted that the Veteran's lipoma of the left leg had been excised.

The Veteran's testimony during his March 2011 hearing was that he had the lipoma of the left leg excised during military service.  He further reported that he had a diagnosis of lipoma of the right arm during military service but that he did not have that excised at that time due to potential complications of surgical intervention including tendon and nerve damage.  The Veteran indicated that he had a scar on the left leg from the excision and that since military service he has had a mass in his right arm that has progressively increased in size.  The Veteran specifically demonstrated the presence of a large mass on his right arm during the hearing.

Given the evidence of the service treatment records as well as the current clinical evidence, the Board finds that the Veteran's lay evidence, particularly such evidence relating to continuity of symptomatology since discharge, to be particularly competent, credible and probative.  Accordingly, the Board finds that service connection for lipoma of the right arm and a residual scar from excision of lipoma of the posterior left leg to be warranted on the basis of the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching the above conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

New and material evidence having been received, the claim of service connection for lipoma of the right arm and left leg are reopened.

Service connection for lipoma of the right arm is granted.

Service connection for residual scar of excision of lipoma of the posterior left leg is granted.


REMAND

The Veteran was afforded a VA examination in September 2005 to determine the severity of his diabetes mellitus was in September 2005.  During the March 2011 hearing, the Veteran stated that his diabetes mellitus had worsened since that time.  He stated that since 2005, his insulin dose has increased and he now takes additional medication to control the diabetes mellitus.  In light of the Veteran's testimony and the significant length of time since the Veteran's last VA examination, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination to determine the current extent and severity of his diabetes mellitus.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

As for the Veteran's prostate cancer, the Veteran testified that he had chronic prostatitis during military service.  He stated that the prostatitis symptoms began in the 1980's.  He believed that such prostatitis led to the development of his prostate cancer.  The Board notes that the Veteran's service treatment records demonstrate several treatments for prostatitis during military service.  No VA examination has been afforded the Veteran for his prostate cancer, and on remand such should be afforded the Veteran.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Also, the Board notes that the Veteran testified in his March 2011 hearing that he believed his cervical spine disorder began during service when he was playing football and his left arm went numb.  The Veteran was treated for left arm numbness in June 1993 as noted in his service treatment records.  The Veteran additionally indicated that he fell in 2002, after discharge from service and had cervical spine surgery in January 2003.  Thus, a VA examination is necessary in this case in order to determine the etiology of the Veteran's cervical spine disorder.  Id.

In his testimony, the Board additionally indicated that he was currently seeking treatment at the Andrews Air Force Base and Bethesda Medical Naval hospitals.  Those records do not appear to have been obtained and associated with the claims file and such should be accomplished on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private or VA treatment that he may have had for his diabetes, cervical spine and prostate cancer disorders since March 2006.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any treatment records from the Andrews Air Force Base to include the Malcolm Grow Medical Center and the Bethesda Naval Medical Hospital since discharge from military service and associate those records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA diabetes examination with a physician in order to determine the current nature and severity of his diabetes mellitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims folder and examination of the Veteran, the VA examiner is asked to describe the symptomatology and complications associated with diabetes mellitus.  

The VA examiner is specifically asked to state: 

(a) Whether the Veteran is restricted in his activities due to his diabetes, defined as avoidance of strenuous occupational and recreational activities; 

(b) Whether he uses insulin or not, and if so, how many daily injections are required; 

(c) Whether the Veteran had progressive loss of weight or strength due to diabetes; 

(d) Whether the Veteran has a restricted diet; and, 

(e) Whether the Veteran has had any episodes of ketoacidosis or hypoglycemic reactions which necessitated hospitalization (and if so, how many hospitalizations per year such episodes required), or required regular treatment by a diabetic care provider (and how often such treatment was necessary).

The examiner is asked to further state and evaluate any other complication of the Veteran's diabetes which is not currently separately evaluated.  The VA examiner should specifically exclude erectile dysfunction which is currently separately evaluated, and is not on appeal.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA urological examination in order to determine whether the claimed prostate cancer is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should opine whether the Veteran's prostate cancer more likely, less likely or at least as likely as not (50 percent or greater probability) arose during active service or is medically related to active service and/or the symptoms of chronic prostatitis during service.    

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the completion of the above to the extent possible, schedule the Veteran for VA orthopedic examination to determine whether his claimed cervical spine disorder is related to military service.  The claims file must be made available to and be reviewed by each of the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should report all diagnoses pertinent to the cervical spine.  The examiner should provide an opinion as to whether any current cervical spine disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is due to or caused by military service, to include the injury during playing football manifested by left shoulder numbness in June 1993.  The examiner should also discuss the Veteran's post-service fall in 2002 and subsequent surgical procedure in 2003.


The examiner should also opine as to whether the Veteran's service-connected lumbar spine disability more likely, less likely or at least as likely as not caused or aggravated the Veteran's cervical spine disorder.  If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the claims for service connection for cervical spine and prostate cancer disorders and the claim for an increased evaluation for diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


